Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Natsume (Natsume et al., “FSNet: An Identity-Aware Generative Model for Image-based Face Swapping”) teaches a deep generative model for image-based face swapping (Abstract); wherein the images are encoded to feature vectors (p. 7; Section “Identity loss:”); wherein face swapping is done using the network architecture of the FSNet which includes an encoder-decoder network (Fig. 2; pages 4-5; Section 3.1); and wherein the system can be executed by a control circuit and a memory (executed on a computer with 64 GB RAM)(p. 9; Section 4.). Natsume also teaches wherein the training (using training)(pages 6-8; Section 3.3) using a content loss function, the content loss function including at least one of, L1 loss (L1 loss)(p. 6; Section 3.3, “VAE objectives”), identity loss (p. 6; Section 3.3, 1st paragraph and p. 7; “Identity loss”), adversarial loss (p. 7; “GAN objectives”). However, Natsume teaches that training is done using source images xs1 and xs2 (pages 6-8; Section 3.3). Thus, Natsume does not teach “a trained identity encoder to transform the source image into a corresponding identity vector, wherein the identity encoder is trained using a plurality of images each having a different face thereon and not including an image having the source face thereon”. Natsume also does not teach “wherein the control circuit is configured to employ the image generator to decode the attribute feature vector, modify the identity vector, and provide the resultant image that includes the resultant face having the facial features that emulate the corresponding facial features of the source face without retraining any of the identity encoder, the attribute encoder, and the image generator using the image having the source face thereon”. Prior art Li (Li, US 2020/0293761 A1) teaches a facial recognition method (Abstract); wherein a classifier does not need to be trained, and retraining of the classifier may be avoided when a new facial identifier is added ([0032]). However, Li does not teach that “wherein the control circuit is configured to employ the image generator to decode the attribute feature vector, modify the identity vector, and provide the resultant image that includes the resultant face having the facial features that emulate the corresponding facial features of the source face without retraining any of the identity encoder, the attribute encoder, and the image generator using the image having the source face thereon,” “a trained identity encoder to transform the source image into a corresponding identity vector, wherein the identity encoder is trained using a plurality of images each having a different face thereon and not including an image having the source face thereon,” or modifying a face in an image. Prior art Mahajan (Mahajan et al., “SwapItUp: A Face Swap Application for Privacy Protection”) does not teach any type of training and thus does not teach “a trained identity encoder to transform the source image into a corresponding identity vector, wherein the identity encoder is trained using a plurality of images each having a different face thereon and not including an image having the source face thereon”. Prior art Lu (Lu et al., “Attribute-Guided Face Generation Using Conditional CycleGAN”) teaches using identity-guided st paragraph); wherein the system is also able to place one person’s identity onto another person’s face (Figs. 1 and 3; pages 1-2; Introduction, 1st paragraph); and the facial identity of the face is generated into an identity feature vector (Figs. 1, 2, and 11; pages 7-8; Section 3.3 and pages 11-12; Section 4.4); and wherein the image is encoded as a conditional identity feature (pages 3-4; Section 2, 4th paragraph) and an identity feature vector is generated by using training (pages 7-8; Section 3.3). Lu also teaches that the training is done using unpaired training data in the source and target domain respectfully (pages 4-5; Section 3.1). Thus, Lu does not teach “a trained identity encoder to transform the source image into a corresponding identity vector, wherein the identity encoder is trained using a plurality of images each having a different face thereon and not including an image having the source face thereon”. Lu also does not teach “wherein the control circuit is configured to employ the image generator to decode the attribute feature vector, modify the identity vector, and provide the resultant image that includes the resultant face having the facial features that emulate the corresponding facial features of the source face without retraining any of the identity encoder, the attribute encoder, and the image generator using the image having the source face thereon”.  None of the prior art, either alone or in combination, teach each and every limitation within the claim language, and thus the claims are allowable.
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov